Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (7,189,040) in view of Lee (2009/0152043). In regard to claims 1 and 3, Sharp discloses a compressed natural gas fuel system configured to replace a vehicle's gasoline fuel system comprising a plurality of non-permeable cylindrical tanks (Fig. 4a, item 100), a storage assembly comprising an enclosure that includes a length and a width (Fig. 4a, items 10 and 120), wherein a plurality of non-permeable cylindrical tanks configured to contain compressed natural gas are encompassed within the enclosure (Fig. 4b, item 100), the enclosure further comprising bottom, rounded panel that is configured to mate a body line of the vehicle (Fig. 4a, item 10, wherein item 10 is convexly curved in the same manner as an underlying passenger vehicle), the storage assembly configured to be disposed on a roof of the vehicle (column 2, lines 58 – 64) and a plurality of rounded corners configured so as to minimize aerodynamic drag (Fig. 1a, corners of item 10), wherein a chassis is disposed within the enclosure (Figs. 4a and 4b, .
In regard to claims 5 and 14, Sharp discloses wherein the length of the proximal link member is equal to the length of the distal link member (Figs. 4a and 4b).
	In regard to claims 7 and 16, Sharp discloses wherein the proximal link member and the distal link member are disposed in parallel within the enclosure (Figs. 4a and 4b).
	In regard to claims 8 and 17, Sharp discloses wherein the chassis further comprises a first support member disposed between each of the proximal link member and the distal link member, and the roof of the vehicle (Fig. 4b and 8, item 111).
	In regard to claims 9 and 18, Sharp discloses wherein the first support member has a length at least a majority of the length of the enclosure (Figs. 4a and 4b).
	In regard to claims 10 and 19, Sharp discloses wherein the first support member includes one or more attachments configured to mate with an inner bottom wall of the enclosure (Figs. 4b and 8, unnumbered feet on item 111).
In regard to claims 11 and 20, Sharp discloses wherein the one or more attachments are further configured to mate with the roof of the vehicle (column 2, lines 48 – 64 & Fig. 4a).
	Sharp does not disclose fastening members extending past support members. In regard to claims 1 and 3, Lee discloses a compressed natural gas fuel system comprising a storage assembly including a proximal link member (Figs. 1 and 2, forward instance of item 2), a distal link member (Figs. 1 and 2, rearward instance of item 2), and a fastening member disposed in between the proximal support member and the distal support member, wherein the proximal support member is disposed perpendicularly with respect to the fastening member, and the fastening member extends longitudinally beyond the proximal and distal support member (Figs. 1 and 2, item 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the longitudinally extending fastening member of Lee, to the system of Sharp, in order to provide an extended frame system, which allows for a larger structure to be supported. This would allow for move components to be stored/supported within the system.
	Sharp in view of Lee does not disclose the pressure rating of the cylindrical tanks. In regard to claims 1 and 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide tanks with a pressure rating of 3k – 3.6k psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Sharp in view of Lee does not disclose the specific vehicle upon which the natural gas fuel system is to be mounted. In regard to claims 2, 4, and 12 – 13, the recitation of the use of Applicant’s invention upon a 12 person passenger van is considered to be a recitation of intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
In regard to claims 6 and 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the length of the fastening member and the proximal member equivalent, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive.

The amended claim language is addressed in the above rejection.

For this reason, the rejections stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618